Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 29, 2015

The Court of Appeals hereby passes the following order:

A16D0069. STEPHEN V. HARTMAN v. THE STATE.

      In September 2012, Stephen Hartman pled guilty to possession of marijuana,
and the trial court sentenced him to five years of probation. In January 2015, the
State moved to modify or revoke Hartman’s probation on the ground that he had
committed several new offenses. Following a hearing, the trial court found that
Hartman had committed the felony offense of making terroristic threats and modified
Hartman’s probation by requiring him to complete certain treatment programs. The
court’s order was entered on February 18, 2015. The record contains no indication
that Hartman appealed this order.
      In July 2015, Hartman filed a motion for reconsideration of the trial court’s
February 18 order, based on a U.S. Supreme Court decision that had been issued the
previous month. The next month, the State again moved to modify or revoke
Hartman’s probation on the ground that he had refused to participate in the programs
as previously ordered by the court. In September 2015, following another hearing,
the trial court revoked Hartman’s probation and ordered him to serve 2 years and 24
days in prison. The court denied Hartman’s July 2015 motion for reconsideration on
October 1, 2015.
      Hartman has now filed an application for discretionary review of the trial
court’s order denying his motion for reconsideration. In his counseled application,
Hartman specifically seeks review of the court’s determination that he committed the
offense of making terroristic threats. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). The filing of a motion for reconsideration does not extend the time
for filing a notice of appeal, and the denial of a motion for reconsideration is not itself
a directly appealable order. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d
187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985). Here,
Hartman filed his application for discretionary appeal on October 2, 2015, more than
seven months after entry of the court order finding that he had committed the offense
of making terroristic threats, and the denial of his motion for reconsideration of that
order is not directly appealable. Consequently, Hartman’s application is untimely and
is hereby DISMISSED for lack of jurisdiction.1

                                          Court of Appeals of the State of Georgia
                                                                               10/29/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.




       1
        To the extent that Hartman also seeks to appeal the September 2015 order
revoking his probation, he has raised no arguments in his counseled application
addressing the basis for the revocation order, namely, his failure to complete various
court-ordered treatment programs.